HENRIOD, Justice:
Appeal by plaintiff Utah Steel from a judgment in its favor for an amount due under a written contract, which amount plaintiff claims is insufficient. Affirmed with costs to defendant.
Plaintiff says defendant’s agent committed the defendant orally to a change of terms. This change required defendant to expend at least $1,000 for welding in addition to the contract.
The trial court obviously disbelieved the testimony as to plaintiff’s claim of authority of the agent. The defendant claimed credit for the additional cost, which the trial court allowed. The parties waived findings of fact and the court awarded judgment for $611.99, which is almost entirely supported by admissible, believable evidence in the record, which judgment is presumed to be correct. There was a small $11 differential that this court could not detect from the record. Under the presumption mentioned, however, and the possible Existence of minor unexplained *63costs, a question of a small witness fee, we think that applying such presumption and the de minimis concept, no remand is called for or necessarily warranted — and we so hold.
CROCKETT, C. J., and CALLISTER, TUCKETT and ELLETT, JJ, concur.